DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “heating element  wrapped around a core of the hose “ must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schulz (US 2013/022340A1).
Schulz discloses in reference to claim:
1. A method of regulating a temperature of a fluid within a hose 16 of a fluid dispensing system, the method comprising: passing the fluid through the hose 16, wherein the fluid dispensing system comprises: a control unit 22; a hose 16 attached to and fluidly connected with the control unit via pump 14, the hose with a channel extending therethrough; and a heating element 20 mounted to the hose; sensing, with the heating element, a temperature of the fluid in the hose; comparing, with the control unit, the sensed temperature of the fluid in the hose to a reference temperature; adjusting, with the control unit, an input of the heating element in response to the comparison of the sensed temperature of the fluid in the hose to the reference temperature such that the temperature of the fluid is adjusted towards the reference temperature.
Schulz discloses specifically:
[0049] So as to heat the medium pumped from the storage container 12, or to maintain the temperature of said medium, the hose 16 is provided with a heating element, which is denoted in the figure by reference sign 20. The heating element 20 extends over a large part of the length of the hose 16 so that it is possible to introduce heat into the medium during practically the entire circulation through the hose 16. For example, the heating element 20 may be a heating wire, which generates heat over its entire length by application of a voltage.
[0052] The control and regulation device 22 is connected to an a.c. voltage network, which supplies the necessary energy both for the heating element 20 and for the other components. A switch element 24, which switches the heating element 20 on and off in a controlled manner, is arranged in series with the heating element 20. The heating element 20 is preferably only switched on for a half-wave, and is switched off again during the subsequent half-wave so as to thus prevent radio interference and large increases in current. The switch element 24 may be a TRIAC for example.

[0053] The control and regulation device 22 also has a control circuit 30, which is designed to control the switch element 24 in such a way that a predefinable temperature of the medium is achieved. The desired temperature of the medium can be adjusted, for example, via a control element 32, which is connected to the control circuit 30. In addition, the temperature of the medium can be displayed to the user via a digital display device 34, which likewise is connected to the control circuit 30.

[0054] The control circuit 30 itself has a controller 36, which receives data from a power detection device 38 and a resistance detection device 40. In addition, the controller 36 has access to a memory 42, in which the calibration values are stored.
[0061] To determine the temperature of the heating element 20, a resistance measurement is taken via the resistance detection device 40, wherein the measured resistance value can be used to draw a conclusion regarding temperature.
2. The method of claim 1, wherein the heating element is a wire and is configured such that a resistance of the heating element changes in response to a change in a temperature of the heating element.
The heating element 20 extends over a large part of the length of the hose 16 so that it is possible to introduce heat into the medium during practically the entire circulation through the hose 16. For example, the heating element 20 may be a heating wire, which generates heat over its entire length by application of a voltage.

3. The method of claim 1, wherein sensing the temperature of the fluid in the hose with the heating element comprises measuring a resistance of the heating element.
[0061] To determine the temperature of the heating element 20, a resistance measurement is taken via the resistance detection device 40, wherein the measured resistance value can be used to draw a conclusion regarding temperature.

4. The method of claim 3, wherein measuring the resistance of the heating element comprises: applying a current through the heating element; measuring a voltage drop across the heating element; and calculating the resistance of the heating element from the measured voltage drop and applied current, according to Ohm's law.
[0025] In a preferred development, the resistance value of the heating element is detected in periods in which the heating element is not supplied with electrical energy for heating.
[0026] This measure has the advantage that a very accurate resistance measurement is possible. Of course, it would also be conceivable to detect the resistance value during a heating phase, or for example to detect the electrical voltage fed to the heating element in the zero crossing.
[0027] In a preferred development of the method according to the invention, the resistance value of the heating element is established via a resistance ratio measurement.

5. The method of claim 1, wherein adjusting the input of the heating element comprises adjusting the current being applied to the heating element.  Note that adjusting voltage results in an adjustment of current. 

6. The method of claim 1, wherein sensing the temperature of the fluid in the hose with the heating element comprises sensing an average temperature of the fluid across an entire length of the hose.  Note that the heating element 20 is provided along the entire length of the hose and the temperature of the fluid is controlled by the temperature of the entire length of the heater and therefore the average temperature of fluid across the length of the hose is sensed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. 

  EXEMPLARY RATIONALES
Exemplary rationales that may support a conclusion of obviousness include:

(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulz in view of Marsalek et al. (US 2014/3861099A1) 
	Schulz discloses the claimed invention except in reference to claim:
7. The method of claim 1, wherein the heating element is disposed within the channel of the hose, wherein the heating element is in direct contact with the fluid, and wherein sensing the temperature of the fluid in the hose further comprises directly sensing the temperature of the fluid with the heating element.

8. The method of claim 1, wherein the heating element is wrapped around a core of the hose, wherein sensing the temperature of the fluid in the hose further comprises indirectly sensing the temperature of the fluid through the core of the hose with the heating element.
Marsalek discloses a similar heating device wherein the heating element is either provided disposed within the channel of the hose, or wrapped around the core of the hose. 
It would have been obvious to one of skill in the art at the time the invention was made at least under KSR rationale A,C or D to provide the heating element within or wrapped around the hose portion of the device. 
[0061] To determine the temperature of the heating element 20, a resistance measurement is taken via the resistance detection device 40, wherein the measured resistance value can be used to draw a conclusion regarding temperature.
Claim(s) 9-10, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulz in view of Chrow (US 3522413) or Dunlap (US 3097288)  
	Schulz discloses in reference to claim:
9. A heated hose assembly for managing a fluid, the heated hose assembly comprising: a hose 16 comprising: a channel formed by an internal cavity of the hose, the channel extending through the hose, wherein the channel is configured to transport the fluid through the hose; a heating element 20 mounted to the hose, wherein the heating element extends along a length of the hose, wherein the heating element is configured such that the resistance of the heating element changes in response to a change in a temperature of the heating element; and a control unit detachably affixed to and in fluid communication with the hose, wherein the control unit is configured to supply a pressurized source of fluid into the channel of the hose, wherein the control unit is configured to supply current to the heating element, and wherein the control unit is configured to sense the resistance of the heating element. See explanation above with respect to claim 1.
	Schulz does not explicitly disclose a hose with a protective cover radially surrounding the hose core. Such a practice is well known in the art as evidenced by Chrow or Dunlap.  Chrow and Dunlap discloses similar heating devices wherein the fluid hose is surrounded by a protective cover.
It would have been obvious to one of skill in the art at the time the invention was made at least under KSR rationale A,C or D to provide a protective cover surrounding the fluid hose having the heating element within or wrapped around the hose portion of the device. 

10. The heated hose assembly of claim 9, wherein the control unit is configured to sense a change in the resistance of the heating element. See Schulz as explained above with respect to claim 2 
12. The heated hose assembly of claim 9, wherein the heating element extends an entire length of the hose. Note Schulz  and Chrow discloses the heating element extends along substantially the entire length of the hose. 

13. The heated hose assembly of claim 9, wherein the heating element is configured such that the temperature of the heating element changes in response to a change in current across the heating element.  The nature of an electric heating element is one that the heating element is configured such that the temperature of the heating element changes in response to a change in current across the heating element, i.e. current causes the element to heat. 

14. The heated hose assembly of claim 9, wherein the heating element comprises a cover that is configured to transfer thermal energy from the heating element to the fluid in the channel of the hose.
	Note Chrow discloses a heating element having a cover 13 configured to transfer heat from the heating wire to the fluid in the hose. 

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulz in view of Chrow (US 3522413)  and further in view of Marsalek et al. (US 2014/3861099A1) 
	Schulz in view of Chrow discloses the claimed invention except in reference to claim:

11. The heated hose assembly of claim 9, wherein the heating element is disposed within the channel of the hose.
Marsalek discloses a similar heating device wherein the heating element is either provided disposed within the channel of the hose, or wrapped around the core of the hose. 
It would have been obvious to one of skill in the art at the time the invention was made at least under KSR rationale A,C or D to provide the heating element within or wrapped around the hose portion of the device. 


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776. The examiner can normally be reached M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOR S CAMPBELL/
Primary Examiner
Art Unit 3761



/THOR S CAMPBELL/Primary Examiner, Art Unit 3761